DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/14/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control unit" in claim 1-7, and 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 comprises a method claim; however, the tense of claim 20 is directed to a computer program instead of a method. The claim's structure suggests that claim 20 should be considered Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claim 20, under the broadest reasonable interpretation this claim is directed to a computer program only. 
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.01 I. Because the claims recite only abstractions that are neither "things" nor "acts," the claims are not within one of the four statutory classes of invention.  Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." MPEP §2106.01 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, Claim 20 is a method directed to “an information processing method”. Because specification does not lexicographically define said terms to be hardware, such as that of a method apparatus, Examiner uses the broadest reasonable interpretation to interpret the program as software. Thus, Examiner interprets claim 20 as directed to software alone.
To overcome this particular 35 U.S.C. § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. § 112 1st paragraph, Examiner recommends (by way of example only) Applicant amend claim 20 to positively recite the terms to be hardware or computer readable medium.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Lindsay, US-20170313208-A1, hereinafter referred to as Lindsay. 
As per claim 1
Lindsay discloses [a]n information processing device, comprising a control unit that executes: acquiring a first direction that is a direction of the sun as seen from a vehicle that is traveling (user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay Fig 5 + ¶27 & ¶29); 
acquiring preference data indicating a preference of a user regarding sunlight, the user being moved by the vehicle (In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶29); 
issuing an operation command to an actuator that changes a rotation angle of a seat, in which the user is seated, with respect to the vehicle, based on the first direction and the preference data (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29). 
As per claim 4
Lindsay further discloses wherein the control unit calculates the rotation angle and issues the operation command periodically such that a second direction that is a direction of the sun seen from the user seated in the seat is maintained at a direction specified by the preference data (determine a second arrangement of the first movable seat and the second movable seat, changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶5 & ¶14 & ¶16 & ¶27 & ¶29).
As per claim 5
Lindsay further discloses wherein the actuator is included in a base of the seat, and rotates the seat about a direction of gravity to change the rotation angle of the seat with respect to the vehicle (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 6
Lindsay further discloses wherein: the vehicle is configured to be coupled to a vehicle cabin unit provided with the seat; and the actuator rotates the vehicle cabin unit coupled to the vehicle about a direction of gravity to change the rotation angle of the seat with respect to the vehicle (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 7
Lindsay further discloses wherein: the control unit further acquires external data for determining whether the vehicle is exposed to direct sunlight; and when determining that the vehicle is not exposed to the direct sunlight, the control unit stops issuing the operation command (In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶27 & ¶29 – Examiner reasons that once there is a lack of sun due to the time of day or light ray obstruction the seat will not be moved to compensate for the presence of sunlight).
As per claim 8
Lindsay discloses [a] vehicle system comprising: a vehicle; and an information processing device, wherein: the vehicle includes an actuator that changes a rotation angle of a seat, in which a user is seated, with respect to the vehicle (user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay Fig 5 + ¶27 & ¶29); 
the information processing device has a control unit that executes acquiring a first direction that is a direction of the sun as seen from the vehicle, acquiring preference data indicating a preference of the user regarding sunlight (user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay Fig 5 + ¶27 & ¶29);
issuing an operation command to an actuator based on the first direction and the preference data (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 11
Lindsay further discloses wherein the control unit calculates the rotation angle and issues the operation command periodically such that a second direction that is a direction of the sun seen from the user seated in the seat is maintained at a direction specified by the preference data (determine a second arrangement of the first movable seat and the second movable seat, changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶5 & ¶14 & ¶16 & ¶27 & ¶29).
As per claim 12
Lindsay further discloses wherein the actuator is included in a base of the seat, and rotates the seat about a direction of gravity to change the rotation angle of the seat with respect to the vehicle (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 13
Lindsay further discloses wherein: the vehicle is configured to be coupled to a vehicle cabin unit provided with the seat; and the actuator rotates the vehicle cabin unit coupled to the vehicle about a direction of gravity to change the rotation angle of the seat with respect to the vehicle (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 14
Lindsay further discloses wherein: the control unit further acquires external data for determining whether the vehicle is exposed to direct sunlight; and when determining that the vehicle is not exposed to the direct sunlight, the control unit stops issuing the operation command (In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶27 & ¶29 – Examiner reasons that once there is a lack of sun due to the time of day or light ray obstruction the seat will not be moved to compensate for the presence of sunlight).
As per claim 15
Lindsay discloses [a]n information processing method comprising: a step of acquiring a first direction that is a direction of the sun as seen from a vehicle that is traveling (user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay Fig 5 + ¶27 & ¶29); 
a step of acquiring preference data indicating a preference of a user regarding sunlight, the user being moved by the vehicle (In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶29);
a step of issuing an operation command to an actuator that changes a rotation angle of a seat, in which the user is seated, with respect to the vehicle, based on the first direction and the preference data (changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶14 & ¶16 & ¶27 & ¶29).
As per claim 18
Lindsay further discloses wherein calculation of the rotation angle and issuance of the operation command are performed periodically such that a second direction that is a direction of the sun seen from the user seated in the seat is maintained at a direction specified by the preference data (determine a second arrangement of the first movable seat and the second movable seat, changing direction the occupant is facing, seat orientation, movable seats 112a-112e may be moved, such as forward, backward, laterally (left and/or right) spun, folded, and stowed in a trunk or other area…. motors…for automatically moving the movable seats, user interface 350 includes…a lighting option 356, In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶5 & ¶14 & ¶16 & ¶27 & ¶29).
As per claim 19
Lindsay further discloses further comprising a step of acquiring external data for determining whether the vehicle is exposed to direct sunlight, wherein when a determination is made that the vehicle is not exposed to the direct sunlight, the issuance of the operation command is stopped (In response to selection of the lighting option 356, the movable seats 112a-112e may be moved in response to a position of the sun, moon, headlights from other vehicles, and the like. As an example, the user may determine that the movable seats 112a-112e are moved in response to a determination that the sun is directed at a predetermined side of the vehicle 100 (such as to avoid direct sunlight to those passengers). – Lindsay ¶27 & ¶29 – Examiner reasons that once there is a lack of sun due to the time of day or light ray obstruction the seat will not be moved to compensate for the presence of sunlight).
As per claim 20
Lindsay further discloses [a] program for causing a computer to execute the information processing method (The detection logic 144 a and the arrangement priority logic 144 b may each include a plurality of different pieces of logic, each of which may be embodied as a computer program, firmware, and/or hardware, as an example. – Lindsay ¶38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lindsay, as per claims 1, 2, 8, 9, 15, and 16, respectively, and further in view of Il et al, KR-20170134893-A, hereinafter referred to as Il, translation by Espacenet.
As per claim 2
Lindsay does not specifically disclose wherein the control unit further acquires a traveling direction of the vehicle, and calculates the first direction based on the traveling direction.
However, Il teaches wherein the control unit further acquires a traveling direction of the vehicle, and calculates the first direction based on the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23.
As per claim 3
Lindsay does not specifically disclose further comprising a storage unit that stores azimuth data in which an azimuth angle of the sun by time is defined, wherein the control unit calculates the first direction based on the azimuth data and the traveling direction.
However, Il teaches further comprising a storage unit that stores azimuth data in which an azimuth angle of the sun by time is defined, wherein the control unit calculates the first direction based on the azimuth data and the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23. 
As per claim 9
Lindsay does not specifically disclose wherein: the vehicle notifies the information processing device of a traveling direction; and the control unit calculates the first direction based on the traveling direction.
However, Il teaches wherein: the vehicle notifies the information processing device of a traveling direction; and the control unit calculates the first direction based on the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23.
As per claim 10
Lindsay does not specifically disclose wherein: the information processing device further includes a storage unit that stores azimuth data in which an azimuth angle of the sun by time is defined; and the control unit calculates the first direction based on the azimuth data and the traveling direction.
However, Il teaches wherein: the information processing device further includes a storage unit that stores azimuth data in which an azimuth angle of the sun by time is defined; and the control unit calculates the first direction based on the azimuth data and the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23. 
As per claim 16
Lindsay does not specifically disclose further comprising a step of acquiring a traveling direction of the vehicle, wherein the first direction is calculated based on the traveling direction.
However, Il teaches further comprising a step of acquiring a traveling direction of the vehicle, wherein the first direction is calculated based on the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23.
As per claim 17
Lindsay does not specifically disclose further comprising a step of acquiring azimuth data in which an azimuth angle of the sun by time is defined, wherein the first direction is calculated based on the azimuth data and the traveling direction.
However, Il teaches further comprising a step of acquiring azimuth data in which an azimuth angle of the sun by time is defined, wherein the first direction is calculated based on the azimuth data and the traveling direction (receiving position information of a vehicle and current time information from a GPS; (B) calculating an altitude and an azimuth of the sun using the position information and the time information; (C) calculating a heading angle indicating a direction in which the vehicle travels; And (d) estimating a relative position of the sun relative to the vehicle by subtracting the heading angle calculated in the step (c) from the azimuth calculated in the step (b) – Il Page 3 Lines 16-20).
Lindsay discloses systems and methods for seat positioning modification using user preferences for sunlight. Il teaches a driving assistance system for estimating the relative position of the sun.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Lindsay, systems and methods for seat positioning modification using user preferences for sunlight with a driving assistance system for estimating the relative position of the sun, as taught by Il, to improve visibility, see Il Page 3 Lines 21-23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668   
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668